DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-34 is/are rejected under 35 U.S.C. 102((a)/(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deitmerg et al. (WO 2016170104).
	In the abstract and page 46, starting from line 11, Deitmerg et al. teach the formation of thermoformed objects of a continuous glass fiber reinforced composite of a SAN (styrene-acrylonitrile copolymer) matrix. 
	Specifically, a matrix of a blend (blend M3, page 47, line 34) of 33 wt% of a copolymer of styrene (75 wt%), acrylonitrile (24 wt%) and maleic anhydride (1 wt%), i.e. almost identical in monomeric composition to the terpolymer in the present examples. This polymer, like the present terpolymer, has 
	The fibrous component in Deitmerg et al. is of continuous glass fibers (page 48, lines 17-26). While Deitmerg et al. states, on page 46, line 15, that the process of Deitmerg et al. is for forming intermediate products, the process steps and apparatus used (page 46, line 12 to page 49, line 24) are actually identical to that on pages 47 and 48 of the present application.  Deitmerg et al. therefore also discloses a molded body, and a process for thermoforming a fiber-reinforced composite and the use of a fiber-reinforced composite as a starting material in a thermoforming process for the preparation of this molded body (also, if this were not to be the case, the examples of the present application would not fall under the present claims). Note that the present application also mentions that the components are made into a composite within the same process as the thermoforming step.
	Finally, as regards the feature "less than 10% of the number of the reinforcement fibers present at a fracture surface of the fiber-reinforced composite (K) obtained in a fatigue test according to DIN EN ISO 14125 protrude from the fracture surface with a length of more than 5 times the diameter of the fiber", this feature is, as explained in Item VIII, point 2 above, not to be considered a distinguishing feature. Moreover, the examples in the present application only show that an improvement of fiber-matrix adhesion is achieved as compared to polyamide as a matrix resin, no effect between different SAN resins is shown. It is therefore concluded that the composite in Deitmerg et al. also has the 
	As is demonstrated above, while Deitmerg et al. do not expressly recite all disclosed properties of the present claims, it is reasonable that the fiber-reinforced composite of Deitmerg et al. would possess the presently claimed properties, since the composition of Deitmerg et al. is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE